                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JOSEPH MILISITS, et al.,

      Plaintiffs,                                     Case No. 20-cv-11578
                                                      Hon. Matthew F. Leitman
v.

FCA US LLC,

     Defendant.
__________________________________________________________________/

                ORDER GRANTING PLAINTIFFS’
       MOTION FOR A SCHEDULING CONFERENCE (ECF No. 30)

      On April 15, 2021, Plaintiffs filed a motion requesting that the Court hold a

scheduling conference in this matter. (See Mot., ECF No. 30.) Defendant FCA US

LLC opposes the motion. (See FCA Resp., ECF No. 31.) FCA argues that the Court

should not hold a scheduling conference until after the Court issues a ruling on

FCA’s currently-pending motion to dismiss. (See id.)

      The Court has carefully reviewed Plaintiffs’ motion, FCA’s response, and

Plaintiffs’ reply, and for the reasons stated in Plaintiffs’ motion and reply, the Court

concludes that the motion should be granted. The Court is set to hear oral argument

on FCA’s motion to dismiss on June 8, 2021. (See Notice of Hearing, ECF No. 28.)

The Court will hold the scheduling conference at the conclusion of that hearing. At

that time, the Court will entertain argument from FCA that discovery should be

                                           1
limited and/or should proceed in phases pending a resolution on the motion to

dismiss.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 6, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 6, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
